HINCKS, District Judge
(dissenting).
My dissent is based upon the exclusion of evidence. The defendant offered witnesses to prove that' there was a general market for the chicken feet, skin and gizzards the sale of which, in conjunction with the defendant’s sales of poultry, the government claimed was a device for evading the ceiling price on the poultry. This evidence was excluded and on inquiry by defense counsel when confronted by this ruling as to whether it was necessary for him to offer his other witnesses on that issue, the judge said: “It is not only unnecessary but. I direct you not to do it. The meaning of my ruling is perfectly clear. It is unnecessary to repeat it.”
In so ruling, it appears to me that the judge must have overlooked the tendency of such evidence to negative an inference that the sales were made with evasive intent. It was admissible on that fundamental issue, and its exclusion was erroneous.
Nor was the error cured. To be sure, at a later stage after the United States Attorney, on his cross-examination of the individual defendant, had inquired as to the general market for these by-products, defendant’s counsel encountered no objection when he again offered one witness on that issue. By that time his other witnesses, for aught that appears, had been excused and were no longer available. In any event, the judge’s exclusionary direction was still in effect and the defendant’s other witnesses were never heard.
For what to me seems prejudicial error I think the appellant entitled to a new trial.